STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE By and among El Maniel International, Inc. A Nevada Corporation And El Maniel Cigar Company A Nevada Corporation Effective as of September 28, 2007 1 STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE THIS STOCK PURCHASE AGREEMENT AND SHARE EXCHANGE, made and entered into this 28th day of September, 2007, by and among El Maniel International, Inc., a Nevada corporation with its principal place of business located at 7424 Brighton Village Drive, Raleigh NC 27616 ("EMI"); El Maniel Cigar Company, a Nevada Corporation with its principal place of business at 7424 Brighton Village Drive, Raleigh NC 27616 ("EMC"). Premises A.This Agreement provides for the acquisition of EMC whereby EMC shall become a wholly owned subsidiary of EMI and in connection therewith B.The boards of directors of EMI and EMC have determined, subject to the terms and conditions set forth in this Agreement, that the transactioncontemplated hereby is desirable and in the best interests of their stockholders, respectively. This Agreement is being entered into for the purpose of setting forth the terms and conditions of the proposed acquisition. Agreement NOW, THEREFORE, on the stated premises and for and in consideration of the mutual covenants and agreements hereinafter set forth and the mutual benefits to the parties to be derived here from, it is hereby agreed as follows: ARTICLE I REPRESENTATIONS, COVENANTS AND WARRANTIES OF EL MANIEL INTERNATIONAL, INC. As an inducement to and to obtain the reliance of EMC, EMI represents and warrants as follows: Section 1.1Organization.
